DETAILED ACTION
Claims 1-14 and 16-21 are pending before the Office for review.
In the response filed December 21, 2020:
Claims 1, 8 and 14 were amended.
Claim 15 was canceled.
Claim 21 was newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over KAL et al (U.S. Patent Application Publication 2017/0271165) in view of ZHANG et al (U.S. Patent Application Publication 2015/0372119).
With regards to claim 1, Kal discloses a method of etching a substrate comprising: providing a substrate (100) in a plasma chamber, the substrate comprising an exposed interface between a first material (106, 104, 102) and a second material (105, 103, 101); generating a plasma comprising an etchant (fluorine or nitrogen containing gas) and an inhibitor (oxygen radicals, hydrogen radicals and combinations thereof), wherein the etchant comprises a halogen (fluorine or nitrogen containing gas) and wherein the inhibitor comprises a reducing agent (oxygen radicals, hydrogen radicals and combinations thereof as a modified agent for forming an oxidizing portion), and laterally etching the substrate by exposing the exposed interface to the plasma, the etching comprising etching the first material and second material at the exposed interface using the etchant to form an etched indentation comprising an enriched region of the second material, forming a passivation layer (byproduct formation) at the enriched region of the second material using the inhibitor, the passivation layer reducing the etch rate of the second material to a reduced rate and while forming the passivation layer at the enrich region, etching the first material at the etched indentation at an etch rate that is greater than the reduced rate (Figures 1A-1E Paragraphs [0020]-[0032] discloses providing alternating layers of silicon and silicon germanium wherein the uncovered surfaces are exposed to a plasma for surface modification to form an oxidized surface using oxygen, hydrogen or a combination of oxygen and hydrogen; etching the layers using a fluorine containing gas wherein oxidation and etching may be performed at the same time; the oxidation being formed on the first layer and the second layer; and a highly selective isotropic etch may be performed to selectively remove the Si from the SiGe were the fluorinated byproduct is formed on the surface not to be etched and can add protection in order to tune the selectivity).
Kal does not explicitly disclose generating plasma comprising a first concentration of an etchant and a second concentration of an inhibitor in the plasma chamber, the first material comprising a lower reactivity to both the etchant and the 
Zhang discloses a method of etching a substrate comprising providing a substrate (203) in a plasma chamber, the substrate (203) comprising an exposed interface between a first material and a second material (504a, 504b); generating a plasma comprising a first concentration of an etchant (etching containing gas) and an inhibitor (oxygen containing gas) wherein the flow rate ratio between the two gases can be between about 100:1 and about 1:100 which renders obvious wherein the first concentration is less than the second concentration (Paragraphs [0063]-[0065], [0101]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kal to include the concentrations as rendered obvious by Zhang because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the etching concentrations as rendered obvious by Zhang. MPEP 2143D
With regards to claim 2, the modified teachings of Kal renders obvious wherein the etchant comprises fluorine and the inhibitor comprises oxygen (Kal Paragraphs [0023]-[0024], [0031]-[0032]).
With regards to claim 3, the modified teachings of Kal renders obvious wherein the plasma comprises O2
With regards to claim 4, the modified teachings of Kal renders obvious wherein the plasma comprises NF3 gas and wherein the etchant comprises fluorine dissociated from NF3 gas (Kal Paragraph [0024], [0033]).
With regards to claim 5, the modified teachings of Kal renders obvious wherein the first material (106, 104, 102) is silicon and the second material (105, 103, 101) is silicon germanium alloy (Kal Paragraphs [0020], [0027]).
With regards to claim 6, the modified teachings of Kal renders obvious wherein during the etching, the pressure in the plasma chamber is around or above 15mTorr (Kal Paragraph [0017]) which renders obvious wherein the pressure is greater than about 400 mTorr. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, the modified teachings of Kal renders obvious wherein the first material is disposed below the second material and wherein the etching the substrate comprises a lateral etching process (Kal Paragraphs [0020], [0027], [0030] Figure 1D-1E).
With regards to claims 8 and 21, Kal discloses a method for treating a substrate comprising: receiving a substrate supported by a substrate chuck in a plasma chamber, the substrate comprising alternating silicon (106, 104, 102) and silicon germanium film (105, 103, 101) layer, each with opposing exposed ends (Paragraphs [0017]-[0020]); exposing the ends of the alternating film stack to plasma containing a fluorine oxygen chemistry, the fluorine oxygen chemistry being generated by applying power to fluorine based gases including NF3 and oxygen gases including O2 being discloses providing alternating layers of silicon and silicon germanium wherein the ends of the layers are exposed to a plasma for surface modification to form an oxidized surface using oxygen, hydrogen or a combination of oxygen and hydrogen; etching the layers using a fluorine containing gas wherein oxidation and etching may be performed at the same time; the oxidation being formed on the first layer and the second layer; and a highly selective isotropic etch may be performed to selectively remove the Si from the SiGe such the silicon layer is recessed in the pattern) wherein the silicon film layers of the recessed alternating film stack comprises a first average width that is less than a second average width of the silicon germanium layers of the recessed alternating film stack (Figures 1D Paragraphs [0026]-[0032] discloses wherein the Si:SiGe can have a etch selectivity of about 18:1 wherein the silicon layer is etched to partially release or fully release the SiGe layers to form the desired nanowires). 
Kal does not explicitly disclose exposing the exposed ends of the alternating film stack to plasma containing a fluorine-oxygen chemistry of less than a 0.3:1 concentration ratio of atomic fluorine to atomic oxygen ([F]:[O]).
Zhang discloses a method of etching a substrate comprising providing a substrate (203) in a plasma chamber, the substrate (203) comprising an exposed interface between a first material and a second material (504a, 504b); generating a plasma comprising a first concentration of an etchant (etching containing gas) and an oxygen containing gas) wherein the flow rate ratio between the two gases can be between about 100:1 and about 1:100 (Paragraphs [0063]-[0065], [0101]). Kal discloses wherein the plasma includes a nitrogen containing gas or fluorine containing gas (Paragraph [0024]) and the oxygen is added in amounts to form radical species to modify the layers for etching (Paragraphs [0027]) wherein the concentration of radical species is adjusted in order to control the rate and depth of modification for the gas phase based etching (Paragraph [0028]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration ratio of the fluorine oxygen chemistry to amounts including less than a 0.3:1 concentration ratio of atomic fluorine to atomic oxygen in order to sufficiently laterally etch the first material selective to the second material  as taught by the modified teachings of Kal (Kal Paragraphs [0028], [0031] Zhang Paragraphs [0063]-[0065], [0101] MPEP 2144.50)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kal to include the concentrations as rendered obvious by Zhang because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable 
With regards to claims 9 and 18, the modified teachings of Kal renders obvious wherein the silicon layer is substantially etched wherein the silicon germanium remains substantially unetched wherein any geometric structure can be formed, wherein the silicon layer can be etched to partially release or fully release the SiGe layer  (Kal Paragraphs [0026], [0030], Zhang Paragraphs [0074]-[0076]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the first average width to amounts including 2nm to about 20nm and an average thickness change of greater than 1 in order to form the desired structure and release or partially release the SiG layer as taught by the modified teachings of Kal (Kal Paragraphs [0026], [0030], Zhang Paragraphs [0025] [0101], MPEP 2144.05(II)).
With regards to claim 10, the modified teachings of Kal renders obvious wherein each of the silicon film layers comprises a thickness of between 2 nm to about 20m (Zhang Paragraph [0063]) which overlaps Applicants claimed amount of between 2 nm and 50 nm. In the case where the claimed ranges "overlap or lie inside ranges 
With regards to claim 11, the modified teachings of Kal renders obvious wherein each of the silicon film layers comprises a thickness of between 2 nm to about 20m (Zhang Paragraph [0063]) which overlaps Applicants claimed amount of less than 10nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 12, the modified teachings of Kal renders obvious wherein each of the silicon germanium film layers comprises a thickness of between 2 nm to about 20m (Zhang Paragraph [0063]) which overlaps Applicants claimed amount of between 2 nm and 60 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 13, the modified teachings of Kal renders obvious wherein the alternating stack is formed by heteroepitaxial growth of the alternating silicon and silicon germanium film layer (Zhang Paragraphs [0064], [0104]). 
With regards to claims 14, the modified teachings of Kal renders obvious wherein the fluorine-based gas comprises NF3, SF6 or ClF3 (Kal Paragraphs [0024] discloses NF3).
With regards to claim 16, the modified teachings of Kal discloses wherein the lateral etching process is performed using etching precursors that are selected to selectively and specifically etch the first layer (504a) or second layer (504b) selective to prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the flow rate ratio between the fluorine based gas and oxygen based gas to amounts including Applicant’s claimed amount of a ratio between 0.01 to 1.0 in order to provide the desired selectively between the first layer and the second layer as rendered obvious by the modified teachings of Kal (Zhang Paragraphs  [0071],. [0077], [0079], [0101]).
With regards to claim 17,
With regards to claim 19, the modified teachings of Kal renders obvious wherein the Si:SiGe selectivity is greater than 10:1 (Kal Paragraph [0018]) which overlaps of greater than 20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 20, the modified teachings of Kal renders obvious wherein the silicon layer is substantially etched wherein the silicon germanium remains substantially unetched wherein any geometric structure can be formed, wherein the silicon layer can be etched to partially release or fully release the SiGe layer  (Kal Paragraphs [0026], [0030], Zhang Paragraphs [0074]-[0076]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the first average width to amounts including wherein the width variation between the exposed ends of the silicon layers of the recessed alternating film stack is less than about 5nm  in order to form the desired geometric structure as rendered obvious by the modified teachings of Kal (Kal Paragraphs [0026], [0030], Zhang Paragraphs [0025] [0101], MPEP 2144.05(II)).

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s response, filed December 21, 2020, with respect to the rejection(s) of claim(s) 1-14 and 16-20 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claims has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kal et al (U.S. Patent Application Publication 2017/0271165).

Applicant's remaining arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 7-12 that Zhang’s broad characterization is insufficient to support a prima facie vase of obviousness because it discloses the general conditions of the require ratio and does not teach any connection between flow rate and atomic concentration within a plasma. In addition Zhang only teaches one lateral etching scenario wherein the etching precursor is elected to etch epi-Si in the presence of SiGe. Applicant argues that Zhang provides an enormous range of the flow rate ratios and three gases. Applicant argues that one of ordinary skill in the art would not provide any guidance as to the relative flow rates between any of the three gases much less teach any specific concentration ratio range between atomic constituents of a particular paid of the three gases.
Applicant further argues that Applicant has shown the criticality of the claimed ranges. Applicant argues that Applicant’s specification recited that the selectivity inversion may be achieved by controlling the concentration of an etchant relative to an 
It is the Examiner’s position that Zhang is properly cited and further that Applicant’s has failed to demonstrate unexpected results that are commensurate in scope with the claim. 
With regards to Zhang, it is the Examiner position that Zhang properly discusses the performance of lateral etching (Paragraph [0074]) wherein a fluorine containing gas, halogen containing and oxygen are flown at a ratio necessary to etch (Paragraph [0077]) wherein the etching precursors are selected particularly to etch the first layer without attacking or damaging the second layer (Paragraph [0076]), wherein the first layer may be a silicon layer (Paragraph [0064]) and the second layer may be a Ge layer such as SiGe (Paragraph [0065]). Zhang further discloses that the chemical precursors selected to be supplied in the laterally etching mixture may be varied based on the film (Paragraph [0079]). Therefore in light of newly cited Kal, Zhang is properly cited for teaching a relationship between processing parameters and lateral etching. 
With regards to Applicant’s arguments of unexpected results, the Examiner find this unpersuasive as Applicant has not offered evidence of a showing of unexpected 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713